                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               ) Case No.: 1:18-cr-41 JAR
                                                  )
CORY HUTCHESON,                                   )
                                                  )
       Defendant.                                 )

        FIRST MOTION FOR LEAVE TO FILE DEFENDANT’S SENTENCING
                       MEMORANDUM UNDER SEAL

       COMES NOW Defendant, Cory Hutcheson, by and through counsel, and hereby moves

this Court for leave to file his sentencing memorandum under seal. In support of this motion,

Defendant States as follows.

       1.      Defendant’s sentencing memorandum contains personal information that is not

               usually available to the public.

       2.      For this reason, Defendant files the instant motion.

       WHEREFORE, Defendant respectfully requests this Honorable Court grant his leave to

file his sentencing memorandum under seal.

                                              Respectfully submitted,

                                              ROSENBLUM, SCHWARTZ & FRY, PC

                                     By:      /S/ Marc Johnson
                                              MARC JOHNSON, #58065 MO
                                              Attorney for Defendant
                                              120 S. Central Avenue, Suite 130
                                              Clayton, Missouri 63105
                                              (314) 862-4332/Facsimile (314)862-8050


                                                   1
                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Gwendolyn Carroll, Assistant United States Attorney.




                                                 2
